OMNIBUS AMENDMENT

This OMNIBUS AMENDMENT (this “Amendment”) dated May      , 2008 by and among
PACIFIC BIOMETRICS, INC., a Delaware corporation (the “Company”) and LV
ADMINISTRATIVE SERVICES, INC., as administrative and collateral agent (the
“Agent”) for each of LAURUS MASTER FUND, LTD., a Cayman Islands company
(“Laurus”), VALENS OFFSHORE SPV I, LTD., a Cayman Islands company (“Valens
Offshore”), Valens U.S. SPV I, LLC, a Delaware limited liability company
(“Valens US”) and PSource Structured Debt Limited, a Guernsey company (“PSource”
and together with Laurus, Valens Offshore and Valens US, collectively, the
“Holders” and each, a “Holder”) amends (i) that certain Secured Convertible Term
Note, dated as of May 28, 2004, issued by the Company to Laurus and subsequently
assigned in full to Valens Offshore, Valens US and PSource (as amended,
restated, modified and/or supplemented from time to time, the “2004 Note”) and
(ii) that certain Secured Convertible Term Note, dated as of January 31, 2005,
issued by the Company to Laurus and subsequently assigned in part to Valens
Offshore, Valens US and PSource (as amended, restated, modified and/or
supplemented from time to time, the “2005 Note” and together with the 2004 Note,
the “Notes”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Notes, as applicable.

WHEREAS, the Company and the Holders have agreed to make certain changes to the
Notes as set forth herein;

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Each of Valens Offshore, Valens US, PSource and the Company hereby agree that
the date “May 28, 2008” set forth in the first paragraph of the 2004 Note shall
be deleted in its entirety and the date “July 31, 2008” shall be inserted in
lieu thereof.

2. Each of Valens Offshore, Valens US, PSource and the Company hereby agree that
the first sentence of Section 1.2 of the 2004 Note shall be amended by deleting
it in its entirety and inserting the following new sentence in lieu thereof:

“1.2 Minimum Monthly Principal Payments. Amortizing payments of the aggregate
principal amount outstanding under this Note at any time (the “Principal
Amount”) shall begin on June 1, 2008 and shall recur on the first business day
of each succeeding month thereafter until the Maturity Date (each an
“Amortization Date”).”

3. Each of Valens Offshore, Valens US, PSource and the Company hereby agree that
Section 2.3 of the 2004 Note is hereby amended by deleting Section 2.3 in its
entirety.

4. Each of Laurus, Valens Offshore, Valens US, PSource and the Company hereby
agree that the text “one hundred thirty percent (130%)” set forth in Section 2.3
of the 2005 Note shall be deleted in its entirety and the text “one hundred
seven and one half percent (107.5%) shall be inserted in lieu thereof.

5. In consideration of the amendment contemplated in Section 1 above, the
Company hereby agrees that, on or prior to July 31, 2008, the Company shall make
a payment to Agent in cash or other immediately available funds in full of one
hundred seven and one half percent (107.5%) of the then total outstanding
Principal Amount of the 2004 Note together with accrued and unpaid interest, and
any and all other sums due, accrued or payable under the 2004 Note outstanding
on the date of such payment (the “Payment Amount”). Upon receipt by Agent, the
Payment Amount may be applied pro rata to (i) Valens Offshore (the “Valens
Offshore Payment”), (ii) Valens US (the “Valens US Payment”) and (ii) PSource
(the “PSource Payment”) relative to the amount of debt each of the applicable
Holders hold as of the date of receipt by Agent of the Payment Amount.

6. Valens Offshore and the Company hereby agree that the fair market value of
the Valens Offshore Payment (as reasonably determined by the parties) is hereby
designated for tax purposes as interest. PSource and the Company hereby agree
that the fair market value of the PSource Payment (as reasonably determined by
the parties) received by PSource in consideration of the amendments herein made
by PSource hereunder shall be treated for U.S. federal income tax purposes as a
payment of additional interest. Valens Offshore, PSource and the Company further
agree to file all applicable tax returns in accordance with such
characterizations set forth above, treating each obligation to each Holder as a
separate obligation, and shall not take a position on any tax return or in any
judicial or administrative proceeding that is inconsistent with such
characterization. Notwithstanding the foregoing, nothing contained in this
paragraph shall or shall be deemed to modify or impair in any manner whatsoever
the Company’s obligations from time to time owing to the Holders under the
Notes.

7. The amendments set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) on the date when the Company, each
Holder and Agent shall have executed and the Company shall have delivered to the
Holders its respective counterpart to this Amendment.

8. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Notes, and all of the other related
forms, and the terms and provisions of the Notes and other related forms shall
remain in full force and effect.

9. From and after the date first written above, all references to the Notes
shall be deemed to be references to the Notes as modified hereby.

10. The Company hereby represents and warrants to the Holders that other than as
contemplated by this amendment and waiver (i) no Event of Default (as defined in
the Notes) exists on the date hereof, (ii) on the date hereof, all
representations, warranties and covenants made by the Company, directly or
indirectly in connection with the issuance by the Company to the Holders of the
Notes are true, correct and complete and (iii) on the date hereof, all of the
Company’s and its Subsidiaries’ covenant requirements have been met.

11. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[The remainder of this page is intentionally blank]

1

IN WITNESS WHEREOF, each of the Company, the Holders and the Agent has caused
this Omnibus Amendment to be signed in its name effective as of this      th day
of May 2008.

PACIFIC BIOMETRICS, INC.

By:     
Name:
Title:


LAURUS MASTER FUND, LTD.

By: Laurus Capital Management, LLC, its

investment manager

By:     
Name:
Title:


VALENS OFFSHORE SPV I, LTD.

By: Valens Capital Management, LLC, its

investment manager

By:     
Name:
Title:


VALENS U.S. SPV I, LLC.

By: Valens Capital Management, LLC, its investment manager

By:     
Name:
Title:


PSOURCE STRUCTURED DEBT LIMITED

By:     
Name:
Title:


LV ADMINISTRATIVE SERVICES, INC.


as Agent

By:      
Name:
Title:


2